 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1525 
In the House of Representatives, U. S.,

July 26, 2010
 
RESOLUTION 
Honoring the 50th anniversary of the publication of To Kill a Mockingbird, a classic American novel authored by Nelle Harper Lee of Monroeville, Alabama. 
 
 
Whereas Nelle Harper Lee was born on April 28, 1926, to Amasa Coleman Lee and Frances Finch in Monroeville, Alabama; 
Whereas Nelle Harper Lee wrote the novel To Kill a Mockingbird portraying life in the 1930s in the fictional small southern town of Maycomb, Alabama, which was modeled on Ms. Lee’s hometown of Monroeville, Alabama; 
Whereas To Kill a Mockingbird addressed the issue of racial inequality in the United States by revealing the humanity of a community grappling with moral conflict; 
Whereas To Kill a Mockingbird was first published in 1960 and was awarded the Pulitzer Prize in 1961; 
Whereas To Kill a Mockingbird was the basis for the 1962 Oscar-winning film of the same name starring Gregory Peck; 
Whereas To Kill a Mockingbird is one of the great American novels of the 20th century, having been published in more than 40 languages and having sold over 30 million copies; 
Whereas in 2007, Nelle Harper Lee was inducted into the American Academy of Arts and Letters; 
Whereas in 2007, President George W. Bush awarded the Presidential Medal of Freedom to Nelle Harper Lee for her great contributions to literature and observed To Kill a Mockingbird has influenced the character of our country for the better and As a model of good writing and humane sensibility, this book will be read and studied forever; and 
Whereas To Kill a Mockingbird is celebrated each year in Monroeville, Alabama, through annual public performances featuring local amateur actors: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the historic milestone of the 50th anniversary of the publication of To Kill a Mockingbird; and 
(2)honors Nelle Harper Lee for her outstanding achievement in the field of American literature in authoring To Kill a Mockingbird. 
 
Lorraine C. Miller,Clerk.
